PER CURIAM.
This is an appeal from an ex parte order of the District Court for the District of Oregon setting aside a judgment entered March 1, 1943,' awarding appellant damages in a proceeding to condemn appellant’s Oregon land.
The ex parte order is based on a finding stated in the order that the losing party, the United States, “believes it expedient to introduce further testimony in this cause relating to the fair market value of the property, including merchantable timber thereon, taken in this proceeding; * * The term of court expired on July 4, 1943, and the ex parte order was entered on September 3, 1943.
The appeal was argued along with an appeal from a second judgment in the same proceeding, No. 10,802, 146 F.2d 613. In the opinion filed in the latter case we held that the ex parte order was an abuse of the discretion of the District Court. It is also a final judgment from which an appeal may be taken, because rendered on a motion made after the expiration of the term in which the judgment was entered. Phillips v. Negley, 117 U.S. 665, 671, 6 S.Ct. 901, 29 L.Ed. 1013; Bronson v. Schulten, 104 U.S. 410, 417, 26 L.Ed. 797; Nelson v. Meehan, 9 Cir., 155 F. 1, 5, 12 L.R.A.,N.S., 374.
For the reasons stated in the opinion in the appeal No. 10,802, on the second judgment the order here appealed from is reversed.
Reversed.